DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2022 has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6–11, and 14–15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2013/0271396, in view of Zanone, US 2012/0127124.


Claim 1
Chen (Figs. 1, 3, 6) teaches “an operating method of a display system (display 600) configured to include a touchscreen display panel (display module 601), comprising: 
-activating a touch mode for displaying an image and sensing a touch input of an object (e.g., During period T1, a two-dimensional analog touch signal is detected; ¶ 0032.  An image must be displayed during this period so that a user can place a touch on an object); 
-determining whether an event has occurred (e.g., Selecting end 38 receiving a control trace 66 from processor 60 is considered an “event”; ¶ 33); 
-alternatively activating the touch mode and a proximity mode when the event has occurred (e.g., A first period T1 and second period T2 are operated alternatively for a touch operation and proximity operation, respectively; ¶ 39); 
-determining whether the object is present within a predetermined distance (e.g., In the proximity operation, whether a user places a gesture from a predetermined distance from the touch display; ¶ 32); and 
sensing proximity to the object (e.g., In the proximity operation, the proximity of an object to the touch display is detected; ¶¶ 31–32).”

Chen does not teach “a controller configured to control the touchscreen display panel” and “inactivating the touch mode when the object is present within the predetermined distance.”

However, Zanone (Fig. 1) teaches a “controller configured to control the touchscreen display panel” (e.g., Touch circuit 140 may be a controller that applies signals to the drive electrodes; ¶ 31); and “inactivating the touch mode when the object is present within the predetermined distance” (e.g., Touch circuit becomes inactive in the proximity mode; ¶ 13). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen with the above features of Zanone.  Zanone teaches or suggests that its controller allows for a way to control the drive electrodes of a touch display (¶ 31).  Moreover, inactivating the touch mode during the proximity mode helps save power. 

Claim 6
Chen in view of Zanone teaches the method of claim 1.
Chen in view of Zanone teaches “further comprising again activating the touch mode and the proximity mode when the object does not exist within the predetermined distance” (e.g., The sensing module 100 of Chen normally operates alternatively in the touch operation and proximity operation modes; ¶ 39).

Claim 7
Chen in view of Zanone teaches the method of claim 1.

Chen (Figs. 1, 3, 6) teaches “further comprising continuously activating the touch mode and the proximity mode when the object does not exist within the predetermined distance and a user does not click/touch an end button to end a call” (e.g., The sensing module 100 of Chen normally operates alternatively in the touch operation and proximity operation modes; ¶ 39).

Claim 8
Chen in view of Zanone teaches the method of claim 1.

Chen (Figs. 1, 3, 6) further teaches “wherein the touchscreen display panel includes a plurality of touch sensors arranged in a grid along a row direction and a column direction that crosses the row direction, the plurality of touch sensors comprises N (where N is integer) x N touch sensors arranged in a N x N grid” (e.g., As shown in Fig. 1, the first direction sensing electrode 17_1 and second direction sensing electrode 17_2 are arranged in a grid.  Although a 7 x 10 grid is shown in the Figure, a person with ordinary skill in the art could implement a grid that is N x N; ¶ 26).

Claim 9
Chen in view of Zanone teaches the method of claim 8.

Chen (Figs. 1, 3, 6) further teaches “wherein the N x N touch sensors are activated in the proximity mode (e.g., During the proximity operation mode in period T2, the first set of sensing electrodes 10 is coupled to proximity circuit 40; ¶ 32).”

Claim 10
Chen in view of Zanone teaches the method of claim 8.

Chen further suggests that a person of ordinary skill in the art could have modified the grid of sensing electrodes 10 of Figure 1 so that N is 2 (¶ 26).

Claim 11
Chen (Figs. 1, 3, 6) teaches “a display system (display 600), comprising: -a touchscreen display panel configured to include a touch panel (sensing module 100) having a plurality of touch sensors (first set of sensing electrodes 10) and a display panel (display module 802) having a plurality of pixels (e.g., Display module 601 must have pixels; ¶ 43. See for example ¶ 58, which indicates an LCD display panel); and -wherein the plurality of touch sensors (first set of sensing electrodes 10) comprises N (where N is integer) x N touch sensors arranged in a N x N grid (e.g., As shown in Fig. 1, the first direction sensing electrode 17_1 and second direction sensing electrode 17_2 are arranged in a grid.  Although a 7 x 10 grid is shown in the Figure, a person with ordinary skill in the art could implement a grid that is N x N; ¶ 26), and wherein the driving integrated circuit activates a touch mode for displaying an image to the display panel and sensing a touch input of an object from the touch panel, and activates a proximity mode when an event has occurred (e.g., Upon receipt of a signal at selection end 38, either a touch operation mode or proximity operation mode is implemented; ¶ 32.  Selecting end 38
receiving a control signal from processor 60 is considered an “event”; ¶ 33).

Chen does not teach “a driving integrated circuit configured to control the touchscreen display panel.”

However, Zanone (Fig. 1) teaches “a driving integrated circuit configured to control the touchscreen display panel” (e.g., Touch circuit 140 may be a controller that applies signals to the drive electrodes; ¶ 31);

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen with the above features of Zanone.  Zanone teaches or suggests that its controller allows for a way to control the drive electrodes of a touch display (¶ 31).  

Claim 14
Chen in view of Zanone teaches the display system of claim 11.

Chen (Figs. 1, 3, 6) further teaches “wherein the touch panel includes a switching circuit configured to group the touch sensors included in the touch panel into a first group and a second group”
 (e.g., During period T2, multiplexer 30, which is considered a “switching circuit,” receives touch signals from first electrodes 12, 14, 16, and 18 in a proximity operation mode and transmits these signals to proximity circuit 50.  The sensing electrodes in the first electrodes 12, 14, 16, and 18 are considered a “first group,” and those in first area 90 a “second group”). 

Claim 15
Chen in view of Zanone teaches the display system of claim 14.

Chen (Figs. 1, 3, 6) further teaches “wherein the switching circuit electrically connects the first group and the second group in the proximity mode” (e.g., Multiplexer 30 connects all first set of sensing electrodes to the proximity circuit 40 during period T2; ¶ 33).  Note that the claim limitations do not require that the switching circuit electrically connect the first group and second group to each other in the proximity mode.  Here, the multiplexer 30 electrically connects the first group and second group to the proximity circuit, thus satisfying the claim limitations. 

Claims 2–3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zanone, as applied to claim 1 above, and in further view of Kobayashi, US 2016/0366273. 

Claim 2

Chen in view of Zanone teaches the method of claim 1, but does not teach “wherein the touch mode is activated when an incoming call is received.”

However, Kobayashi (Fig. 3) teaches “wherein the touch mode is activated when an incoming call is received” (e.g., As shown in Fig. 3, a user interface when a call is received is in a touch mode, allowing the user to push a number of buttons associated with the call).

Before the effective filing date of the invention it would have been obvious to one with ordinary skill to modify Chen in view of Zanone with the above features of Kobayashi.  Kobayashi teaches or suggests that the user interface allows the user to perform a number of functions, including answering or declining a call. 



Claim 3
Chen in view of Zanone and in further view of Kobayashi teaches the method of claim 2.

Kobayashi (Fig. 3) teaches “further comprising displaying an answer button (64) and an end button (66) on the touchscreen display panel.”

The same rationale used to combine Chen in view of Zanone with Kobayashi stated in claim 2 applies here and will not be repeated. 

Claims 4–5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zanone, as applied to claim 1 above, and in further view of Lee, US 2018/0364869, and in further view of Kobayashi. 

Claim 4
Chen in view of Zanone teaches the method of claim 1, but does not teach “further comprising an end button on the touchscreen display panel in the proximity mode.”

However, Lee teaches the concept of executing a proximity mode when a call is received (¶ 384). 
Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen in view of Zanone with the above features of Lee.  A proximity mode when a call is received helps prevent stray touches when a user places the phone next to his or her head. 

Kobayashi (Fig. 3) further teaches the concept of displaying an end button (66) on the touch screen display panel when a call is received.  Thus, in the combined invention, the limitation “further comprising an end button on the touchscreen display panel in the proximity mode” would therefore be achieved.  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill to modify Chen in view of Zanone and in further view of Lee with the above features of Kobayashi.  Kobayashi teaches or suggests that this allows the user to end a phone call. 

Claim 5
Chen in view of Zanone and in further view of Lee and in further view of Kobayashi teaches the method of claim 4.

Chen (Figs. 1, 3, 6) teaches “comprising electrically connecting and grouping at least two sensors adjacent to each other among touch sensors of the touchscreen display panel in the proximity mode” (e.g., In the proximity operation mode, first sensing electrodes 12, 41, 16, and 18, which are positioned along the periphery of touch panel and are therefore adjacent to each other, are used to detect a 3D analog proximity signal; ¶ 32.  As shown in Figure 1, these electrodes are electrically connected to each other). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tsai, US 2018/0129090. 


Claim 12

Chen (Figs. 1, 3, 6) teaches the display system of claim 11, but does not teach “wherein the touchscreen display panel is implemented in an in-cell type or an on-cell type.”

However, Tsai teaches an in-cell type touch screen panel (¶ 4). 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen with the above features of Tsai.  Tsai teaches that an in-cell type touch panel provides a variety of benefits, including a thinner, lighter, and more stable touch device (¶ 4). 

Claims 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Jamshidi-Roudbari, US 2014/0247239.

Claim 16
Chen (Figs. 1, 3, 8) teaches “a driving integrated circuit comprising: 
a display driving circuit configured to control a display panel for displaying an image (e.g., Display driver for LCD panel; ¶ 58); and 
alternatively activates the touch mode and a proximity mode when an event has occurred” (e.g., A first period T1 and second period T2 are operated alternatively for a touch operation and proximity operation, respectively; ¶ 39). 

Chen does not teach “a touch controller configured to control a touch panel for sensing a touch input or proximity of an object, wherein the touch controller activates a touch mode for displaying the image to the display panel and sensing the touch input of the object from the touch panel.”

However, Jamshidi-Roudbari (Fig. 2) teaches “a touch controller (touch controller 206) configured to control a touch panel (touch screen 220) for sensing a touch input or proximity of an object (e.g., Detecting touch or near touch; ¶ 41), wherein the touch controller activates a touch mode for. . . the touch input of the object from the touch panel” (e.g., Touch sensing phase; ¶ 41).  

When combined with Chen, the touch controller of Jamshidi-Roudbari would activate the touch mode “for displaying the image to the display panel.”  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Chen with the above features of Jamshidi-Roudbari.  Jamshidi-Roudbari teaches or suggests that a controller allows for the touch sensors to be activated through stimulation signals and receives touch sensing signals (¶ 25). 
Claim 17
Chen in view of Jamshidi-Roudbari teaches the driving integrated circuit of claim 16.

Jamshidi-Roudbari (Fig. 2) further teaches “wherein the touch controller includes: at least one transmission circuit (driver logic 214) configured to output a voltage signal to touch sensors of the touch panel (e.g., stimulation signals 216; ¶ 25); and at least one reception circuit (sense channels 208) configured to detect the voltage signal from the touch sensors (e.g., sense channels 208 receive sense signals 217 from touch screen 220; ¶ 25).”

Claim 18
Chen in view of Jamshidi-Roudbari teaches the driving integrated circuit of claim 17.

Jamshidi-Roudbari (Fig. 4) further teaches “wherein the touch controller (touch controller 206) provides a common voltage to a touch sensing line connected to each of the touch sensors (e.g., Each drive region segment 403 has multiple common electrodes 401 for receiving a common voltage; ¶ 30).”

Claim 19
Chen in view of Jamshidi-Roudbari teaches the driving integrated circuit of claim 18.

Jamshidi-Roudbari (Fig. 2) further teaches “wherein the touch controller (touch controller 206) receives a touch sensing signal through the touch sensing line from the each of the touch sensors and sense a change in the touch sensing signal (e.g., Touch pixels 226 and 227 transmit touch sensing signals through sense lines 223 to sense interface 225, which in turn transmits those sense signals to sense channels 208).”

Claim 20
Chen in view of Jamshidi-Roudbari teaches the driving integrated circuit of claim 16.

Jamshidi-Roudbari (Fig. 2) teaches a touch controller (touch controller 206).

In the combined invention, the touch controller (touch controller 206; Jamshidi-Roudbari, Fig. 2) electrically connects at least two touch sensors (e.g., first direction sensing electrodes 17_1 within each electrode 12, 14, 16, 18; Chen, Fig. 2) adjacent to each other among touch sensors of the touch panel, connects the at least two touch sensors to a proximity sensing receiver in the proximity mode (e.g., During period T2, first sensing electrodes 12, 14, 16, and 18 are connected to the proximity circuit 50 through multiplexer 36; Chen, Fig. 2, ¶ 33), the proximity sensing receiver is configured to sense the proximity of the object using the at least two touch sensors (e.g., Proximity of object is determined by proximity circuit 50 in second period T2; Chen, Fig. 2, ¶ 33).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is Examiner’s statement on the reasons for allowance: 

Claim 13

Chen in view of Zanone teaches the display system of claim 11.

However, neither Chen, Zanone, nor the remaining prior art, either alone or in combination, teaches “wherein the touch panel includes, a first area configured to perform a proximity sensing operation by at least two touch sensors among the plurality of touch sensors in the proximity mode; 
a second area configured to shield an electric field radiated from the at least two touch sensors of the first area in the proximity mode; and 
remaining areas configured to be floated to a touch sensing receiver in the proximity mode.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571) 270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        November 3, 2022